
	
		III
		110th CONGRESS
		1st Session
		S. RES. 127
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2007
			Mr. Inhofe (for himself
			 and Mr. Dodd) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 8, 2007, as
		  National Cushing's Syndrome Awareness Day.
	
	
		Whereas Cushing’s Syndrome annually affects an estimated
			 10 to 15 people per million, most of whom are currently between the ages of 20
			 and 50;
		Whereas Cushing’s Syndrome is an endocrine or hormonal
			 disorder caused by prolonged exposure of the body’s tissue to high levels of
			 the hormone cortisol;
		Whereas exposure to cortisol can occur by overproduction
			 in the body or by taking glucocorticoid hormones, which are routinely
			 prescribed for asthma, rheumatoid arthritis, lupus, or as an immunosuppressant
			 following transplantation;
		Whereas the syndrome may also result from pituitary
			 adenomas, ectopic ACTH syndrome, adrenal tumors, and Familial Cushing’s
			 Syndrome;
		Whereas Cushing’s Syndrome can cause abnormal weight gain,
			 skin changes, and fatigue and ultimately lead to diabetes, high blood pressure,
			 depression, osteoporosis, and death;
		Whereas Cushing’s Syndrome is diagnosed through a series
			 of tests, often requiring x-ray examinations of adrenal or pituitary glands to
			 locate tumors;
		Whereas many people who suffer from Cushing’s Syndrome are
			 misdiagnosed or go undiagnosed for years because many of the symptoms are
			 mirrored in milder diseases, thereby delaying important treatment
			 options;
		Whereas treatments for Cushing’s Syndrome include surgery,
			 radiation, chemotherapy, cortisol-inhibiting drugs, and reducing the dosage of
			 glucocorticoid hormones;
		Whereas Cushing’s Syndrome was discovered by Dr. Harvey
			 Williams Cushing, who was born on April 8th, 1869;
		Whereas the Dr. Harvey Cushing stamp was part of the
			 United States Postal Service's Great American series, initiated
			 in 1980 to recognize individuals for making significant contributions to the
			 heritage and culture of the United States;
		Whereas President Ronald Reagan spoke on April 8, 1987, in
			 the Rose Garden at a White House ceremony to unveil the commemorative stamp
			 honoring Dr. Harvey Cushing;
		Whereas following the ceremony, President Reagan hosted a
			 reception in the State Dining Room for Mrs. John Hay Whitney, Dr. Cushing's
			 daughter, and representatives of the American Association of Neurological
			 Surgeons; and
		Whereas the Senate is an institution that can raise
			 awareness in the general public and the medical community of Cushing’s
			 Syndrome: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April
			 8, 2007, as National Cushing’s Syndrome Awareness Day;
			(2)recognizes that
			 all Americans should become more informed and aware of Cushing’s
			 Syndrome;
			(3)calls upon the
			 people of the United States to observe the date with appropriate ceremonies and
			 activities; and
			(4)directs the
			 Secretary of the Senate to transmit a copy of this resolution to the Cushing’s
			 Understanding, Support & Help Organization.
			
